         Case 1:19-cv-02424-JPB Document 20 Filed 10/25/19 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

                                              )
  WILLIAM PERSICHETTI, on                     )
  behalf of himself and all others
  similarly situated,                         )
                                              )
               Plaintiff,                           No. 1:19-cv-02424-JPB
                                              )
  v.                                          )
                                              )
  T-MOBILE USA, INC.,                         )
                                              )
               Defendant.
                                              )
                                              )
       T-MOBILE USA, INC.’S MOTION FOR LEAVE TO AMEND ITS
                        MOTION TO DISMISS
       Pursuant to Federal Rule of Civil Procedure 15(a)(2) and Local Rule 15.1,

Defendant T-Mobile USA. Inc. (“T-Mobile”) hereby files this motion for leave to

amend its Motion to Dismiss (Dkt. No. 7).            Leave to amend is appropriate

considering the Eleventh Circuit’s recent decision in Salcedo v. Hanna, No. 17-

14077, 2019 U.S. App. LEXIS 25967 (11th Cir. Aug. 28, 2019), which relates

directly to Plaintiff’s standing to assert the claims in this litigation and this Court’s

jurisdiction to hear those claims. Salcedo is new, binding authority that is directly

on point, and did not exist at the time T-Mobile filed its Motion to Dismiss on July

22, 2019 (Dkt. No. 11) or its reply in support on August 19, 2019 (Dkt. No. 14).
         Case 1:19-cv-02424-JPB Document 20 Filed 10/25/19 Page 2 of 5




Accordingly, it would be appropriate for the Court to permit T-Mobile to amend its

Motion to Dismiss to address the threshold issue of standing.

      Moreover, this Court has a duty to assess its own jurisdiction as early in the

litigation as possible. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th

Cir. Feb. 22, 1999) (“[A] court should inquire into whether it has subject matter

jurisdiction at the earliest possible stage in the proceedings.”); Martin v. Automobili

Lamborghini Exclusive, Inc., 307 F.3d 1332, 1335 (11th Cir. Sep. 30, 2002) (“A

district court possesses inherent authority to control its proceedings.”); see also

Braden v. Wyeth, No. 04-PT-0235-E, 2004 U.S. Dist. LEXIS 28734, at *58-59 (N.D.

Ala. Apr. 5, 2004) (“Because this Court sits in the 11th Circuit, it is under a duty to

examine its own jurisdiction prior to undertaking any formal action.”). The Federal

Rules of Civil Procedure are to “be construed and administered to secure the just,

speedy, and inexpensive determination of every action and proceeding.” Fed. R.

Civ. P. 1. Because Salcedo v. Hanna, No. 17-14077, 2019 U.S. App. LEXIS 25967

(11th Cir. Aug. 28, 2019) compels the dismissal of Plaintiff’s claim, this Motion to

Amend is, therefore, consistent with the interests of judicial economy and efficiency

as it prevents further litigation of a case that lacks Article III standing. Accordingly,

T-Mobile’s Motion for Leave to Amend its Motion to Dismiss should be granted.

      T-Mobile’s Memorandum in Support of its Proposed Amended Motion to

Dismiss is attached hereto as Exhibit A. It is substantially similar to T-Mobile’s

                                          -2-
        Case 1:19-cv-02424-JPB Document 20 Filed 10/25/19 Page 3 of 5




original Memorandum in Support except for the addition of the standing argument

and minor technical changes to accommodate the new argument.

      For the reasons set forth herein, T-Mobile respectfully requests that the Court

permit it to file its Amended Motion to Dismiss. A proposed order granting T-

Mobile’s Motion for Leave to Amend its Motion to Dismiss is attached hereto as

Exhibit B.

      DATED this 25th day of October, 2019.

                                      Respectfully submitted,

                                      /s/ Derin B. Dickerson
                                      Kristine McAlister Brown
                                      Georgia Bar No. 480189
                                      Derin B. Dickerson
                                      Georgia Bar No. 220620
                                      Alan F. Pryor
                                      Georgia Bar No. 101888

                                      ALSTON & BIRD LLP
                                      1201 West Peachtree Street
                                      Atlanta, Georgia 30309
                                      Telephone: (404) 881-7000
                                      kristy.brown@alston.com
                                      derin.dickerson@alston.com
                                      alan.pryor@alston.com

                                      Counsel for T-Mobile USA, Inc.




                                        -3-
       Case 1:19-cv-02424-JPB Document 20 Filed 10/25/19 Page 4 of 5




     CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(D)

     Pursuant to L.R. 7.1D, the undersigned certifies that the foregoing T-

MOBILE USA, INC.’S MOTION FOR LEAVE TO AMEND MOTION TO

DISMISS and accompanying exhibits complya with the font and point selections

permitted by L.R. 5.1(C). This document was prepared on a computer using the

Times New Roman font (14 point).



                                   /s/ Derin Dickerson
                                   Derin B. Dickerson
                                   Georgia Bar No. 220620
         Case 1:19-cv-02424-JPB Document 20 Filed 10/25/19 Page 5 of 5




                          CERTIFICATE OF SERVICE

       I certify that I served a copy of the foregoing on October 25, 2019 by filing a

copy using the CM/ECF System, which constitutes service on all counsel having

appeared as record.

                                       /s/ Derin Dickerson
                                       Derin B. Dickerson
                                       Georgia Bar No. 220620




LEGAL02/39269820v2
